Citation Nr: 0029663	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
traumatic arthritis of the lumbosacral spine, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1985.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that inter alia, granted the veteran a compensable evaluation 
of 10 percent for his service-connected  traumatic arthritis 
of the lumbosacral spine.  A notice of disagreement was 
received in April 1996.  A statement of the case was issued 
in July 1996.  A substantive appeal was received from the 
veteran in July 1996.  A hearing was held before the 
undersigned Veterans Law Judge in San Antonio, Texas, in June 
2000.  In November 1998, during the course of this appeal, 
the RO increased the evaluation assigned for the service-
connected traumatic arthritis of the lumbosacral spine to 20 
percent disabling.  Inasmuch as a higher evaluation is 
available this condition, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remains viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993); 

Finally, the Board notes that the appeal initially included 
notes that the veteran had also perfected an appeal with 
respect to the RO's February 1996 denial of his claims of 
entitlement to increased evaluations for wrist, hip, and left 
patella disabilities.  However, the veteran withdrew these 
claims during the May 2000 hearing (at which time he also 
submitted a statement to this effect, which has been 
associated with the claims folder).  See 38 C.F.R. § 20.204 
(1999). 


REMAND

The veteran and his representative contend that an increased 
rating is warranted for the veteran's service-connected 
traumatic arthritis of the lumbosacral spine.  It is pointed 
out that VA has a duty assist a claimant in developing all 
facts pertinent to a claim for benefits, to include the 
accomplishment of a medical examination when such examination 
may substantiate entitlement to the benefits sought.  

With this in mind, the Board notes that during his June 2000 
Board hearing, the veteran reported that his low back 
disability had become worse since his last VA examination, 
dated in 1998.  Specifically, he reported that pain had 
increased, that it has caused substantial functional 
impairment, and that repeated use completely debilitates him. 

In this regard, the Board notes that f 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  Accordingly, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include or on use or during flare is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for an increased rating 
for the service-connected low back disability.  As such, the 
Board is compelled to find that reexamination of the veteran 
is necessary in the present case to allow for proper 
assessment of the veteran's service-connected lumbosacral 
strain in light of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  In view of the above, this claim is hereby REMANDED to 
the RO for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
service-connected traumatic arthritis of 
the lumbosacral spine.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to, and be 
reviewed by, the examiner.  All indicated 
tests, studies, and consultations should 
be accomplished and documented, and all 
clinical findings should be reported in 
detail.  The examiner should fully 
describe any pain on motion, weakened 
movement, excess fatigability and 
incoordination during the examination.  
The examiner should also provide an 
opinion on whether, and to what extent, 
any such factors could result in 
additional functional limitation during 
flare-ups or when the lumbar spine is 
used repeatedly.  If feasible, the 
additional functional limitation should 
be portrayed in terms of the degree of 
additional range of motion loss.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include, as necessary, citation to 
specific evidence of record), should be 
set forth in a typewritten report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim 
for an increased evaluation for the 
service-connected traumatic arthritis of 
the lumbosacral spine, in light of all 
pertinent evidence and legal authority, 
to include the possible application of 
38 C.F.R. § 3.321 (1999).  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all 
concerns that were noted in this REMAND.  

3.  If the benefit sought by the veteran 
continues to be denied, then he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


